UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-4000



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


KAISER CORNELIUS JONES, a/k/a Kazere Lewis
Jones, a/k/a Kyzere Jones, a/k/a Cornelius K.
Jones,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Richard L. Williams, Senior Dis-
trict Judge. (CR-98-147)


Submitted:   June 8, 1999                  Decided:   June 25, 1999


Before HAMILTON and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Esther J. Windmueller, Richmond, Virginia, for Appellant. Helen F.
Fahey, United States Attorney, Stephen W. Miller, Assistant United
States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kaiser Cornelius Jones appeals his conviction, pursuant to a

conditional guilty plea, for possession or a firearm by a felon, in

violation of 18 U.S.C.A. § 922(g)(1) (West Supp. 1999).   Jones re-

served in is plea agreement the right to appeal the district

court’s denial of his motion to suppress.    Finding no error, we

affirm.   We agree with the district court’s conclusion that the

police officers who seized a firearm from Jones’s person following

a stop and frisk and protective search possessed “specific and

articulable facts prompting a reasonable suspicion that the defen-

dant Jones engaged in criminal activity and was armed and danger-

ous.” Therefore, there was no constitutional violation. See United

States v. King, 119 F.3d 290 (4th Cir. 1997).     We dispense with

oral argument because the facts and legal contentions of the par-

ties are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2